        Case 3:04-cr-02597-W Document 28 Filed 09/07/21 PageID.119 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERCIA,               ) Case No.: 04-CR-2597-W
                                             )
12               Plaintiff,                  )
                                               ORDER GRANTING UNITED
13                                           )
           V.                                ) STATES' MOTION TO DISMISS
14                                           ) THE INFORMATION WITHOUT
     TIMOTHY EUGENE EV ANS,                  ) PREJUDICE
15                                           )
                                             )
16
                                             )
17               Defendant.                  )
     - - - - - - - - - - - - --
                                             )
18
           The United States of America's Motion to Dismiss the Information (ECF No. 8)
19
     without prejudice, is GRANTED. The Court dismisses the information against Timothy
20
     Eugene Evans without prejudice.
21

22
     DATED: ____o/_/z~/__.._"J----'1---_ _
23
24                                               United States Magistrate Judge

25
26
27
28
                                             -1-
       ORDER GRANTING THE UNITED STATES' MOTION TO DISMISS THE INFORMATION WITHOUT
                                        PREJUDICE
